DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
The amendment, filed on August 24, 2022, in which claims 1, 3-5, 15-17, 22-24, 29, and 33-41 are currently amended, is acknowledged. 
Claims 1-41 are pending in the instant application.
Claims 12, 19, and 26 were previously withdrawn as being drawn to a non-elected invention/species.
Claims 1-11, 13-18, 20-25, and 27-41 are examined on the merits herein.
	 
Information Disclosure Statement
The information disclosure statement filed 08/24/22 has been fully considered. The IDS filed 08/07/20 has been reconsidered. Surriga et al has been crossed for being illegible and is further provided on the PTO-892. 

Priority
The instant application claims priority from U.S. provisional application no. 62/808,839, filed
February 21, 2019, and U.S. provisional application no. 62/823,788, filed March 26, 2019.

Withdrawn Rejections
Applicant’s arguments, filed 08/24/22, with respect to the rejection of claims 1, 6-8, 22, and 29 under 35 U.S.C §112(a) have been fully considered and are persuasive. Applicant has amended these claims to recite the structures of D1 and D2. These are proper structures that satisfy the written description requirement. Therefore, the rejection of claims 1, 6-8, 22, and 29 under 35 U.S.C §112(a) has been withdrawn.
Applicant’s arguments, filed 08/24/22, with respect to the rejection of claim 34 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Amendment of the claim recites clearly the embodiment of D1 with the appropriate sequences to identify the structure. Therefore, rejection of claim 34 under 35 U.S.C. § 112(b) has been withdrawn.
Applicant’s arguments, filed 08/24/22, with respect to the rejection of claims 29 and 31-41 under 35 U.S.C. §102(a)2 have been fully considered and are persuasive. Applicant has shown that the subject matter disclosed in the reference US20180134794 (Babb’794) is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by showing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Regeneron Pharmaceuticals at the time the claimed invention was effectively filed. Therefore, the rejection of claims 29 and 31-41 under 35 U.S.C. §102(a)2 has been withdrawn.
Applicant’s arguments, filed 08/24/22, with respect to the rejection of claims 1, 9-11, 13-15, 18, 20-22, 25, 27-29, 30-32 and 41 under 35 U.S.C. § 103 under Surriga et al in view of Esmaeli et al and in view of US20170209591have been fully considered and are persuasive.  The addition of the claimed sequences in the amendment overcomes the prior art. The only source that teaches these sequences is Babb’794. Therefore, the rejection of claims 1, 9-11, 13-15, 18, 20-22, 25, 27-29, 30-32 and 41 under 35 U.S.C. § 103 has been withdrawn. 



New/Maintained rejections
The following rejections are necessitated by applicant’s amendment to the claims or maintained from the previous office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 38-40 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. These rejections are necessitated by amendment. 
Claim 38 recites limitations to the CDR structures associated with the HCVR and LCVR structures recited in claim 37. Claim 38 fails to further limit claim 37 because the CDR regions are components of the HCVR structure and LCVR structure recited in claim 37. 
Claim 39 recites HCVR and LCVR structures can be a genus of structures within at least 95% similarity of SEQ ID NOs: 82 and 138 respectively. However, the scope of dependent claim 39 broadens the scope of claim 37 which requires that the structure of the HCVR is SEQ ID NO: 82 and the structure of the LCVR is SEQ ID NO: 138. 
Claim 40 recites dependency to claim 39 but ultimately depends on the limitations recited in claim 37. Claim 40 recites proper limitations to claim 39; however, claim 40 does not further limit the claim limitations set forth by claim 37. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Pre-AIA  status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 29 and 31-41 are rejected under 35 U.S.C. 102(a)1 as being anticipated by US20180134794 herein referred to as Babb’794. The same rejection presented below is also applicable to claims 29 and 31-41 over WO2018093866 which is a related application. Therefore, the same analysis applies and will not be discussed again. This rejection is maintained. 
Babb'794 discloses antibody-drug conjugates of bispecific antigen-binding molecules that
specifically bind the hepatocyte growth factor receptor (c-Met or MET) and modulate MET signal
transduction. The bispecific antigen-binding molecules have first and second domains that specifically bind to first and second epitopes of human MET, and are disclosed as being useful for the treatment of
tumors that express (or overexpress) MET, such as primary and/or metastatic tumors arising in the eye
(p. 39, para. [0228], line 12). The disclosure of Babb'794 reads on claim 29, which recites a method of
treating eye cancer or inhibiting metastasis in a subject suffering from a c-Met expressing tumor, the
method comprising administering the same bispecific antigen-binding molecule as disclosed in
Babb'794. The amended claim 29 recites limitations incorporated from claims 33 and 37 to comprising specific sequences for the D1 domain and the D2 domain. D1, as amended, comprises a HCVR having at least 95% sequence identity to SEQ ID NO:58 and a LCVR having at least 95% sequence identity to SEQ ID NO: 138. D2, as amended, comprises a HCVR having at least 95% sequence identity to SEQ ID NO:82 and a LCVR having at least 95% sequence identity to SEQ ID NO: 138. The D1 and D2 combinations are taught in Babb’794. (See [0150]). Below is the alignment of SEQ ID NO: 58 of Babb ‘794 with that of the instant SEQ ID NO: 58. SEQ ID NO: 58 of Babb'794 appears as the sequence right of “Db” and SEQ ID NO: 58 of the instant application appears as the sequence right of “Qy”.
    PNG
    media_image1.png
    390
    783
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    224
    685
    media_image2.png
    Greyscale

It is apparent that SEQ ID NO: 58 of Babb'794 is identical to instant SEQ ID NO: 58. Below is the alignment of SEQ ID NO: 138 of Babb ‘794 with that of the instant SEQ ID NO: 138. SEQ ID NO: 138 of Babb'794 appears as the sequence right of “Db” and SEQ ID NO: 138 of the instant application appears as the sequence right of “Qy”.
    PNG
    media_image3.png
    177
    600
    media_image3.png
    Greyscale

 It is apparent that SEQ ID NO:138 of Babb'794 is identical to instant SEQ ID NO:138. Below is the alignment of SEQ ID NO: 82 of Babb ‘794 with that of the instant SEQ ID NO: 82. SEQ ID NO: 82 of Babb'794 appears as the sequence right of “Db” and SEQ ID NO:82 of the instant application appears as the sequence right of  “Qy”. 

    PNG
    media_image4.png
    217
    605
    media_image4.png
    Greyscale

It is apparent that SEQ ID NO:82 of Babb'794 is identical to instant SEQ ID NO:82. Thus it can be shown that the claimed bispecific antigen binding molecule is taught by Babb’794.
Regarding claim 31, Babb'794 discloses that the anti-MET bispecific antigen-binding molecules
“may be administered as a monotherapy (i.e., as the only therapeutic agent) or in combination with one
or more additional therapeutic agents” (p. 39, para. [0229]), which reads on administering a second anti-
cancer therapeutic agent. 
Regarding claim 32, Babb'794 teaches wherein D1 and D2 do not compete with one another for
binding to human MET (p. 6, para. [0070] and [0072]). Thus, this claim limitation is met.
Regarding claims 33-34, the alignments shown above demonstrate that that Babb’794 teaches that D1 the HCVR and LCVR of the claims. SEQ ID NO:60 (CDR1), SEQ ID NO:62 (CDR2), and SEQ ID NO:64 (CDR3) of instant claim 34 embedded in bold and underlined within the heavy chain variable domain (SEQ ID NO:58) of the D1 binding domain as disclosed in Babb'794:

    PNG
    media_image5.png
    196
    795
    media_image5.png
    Greyscale

Another visual which follows shows SEQ ID NO:140, SEQ ID NO:142, and SEQ ID NO:144 of instant claim 34 embedded in bold and underlined within the light chain variable domain (SEQ ID NO:138) of the D1 and D2 binding domains disclosed in Babb'794. Thus, SEQ ID NO:138 from Babb'794 comprises light chain CDR1, CDR2, and CDR3, which corresponds to SEQ ID NO:140, SEQ ID NO:142, and SEQ ID NO:144 of instant claim 34.

    PNG
    media_image6.png
    421
    804
    media_image6.png
    Greyscale


Regarding claims 35-41, the alignments that follow show of the light chain variable region (LCVR)
(SEQ ID NO:138) of instant claims 35 aligned with the light chain variable region (LCVR) (SEQ ID NO:138)
of Babb'794. 

    PNG
    media_image7.png
    417
    777
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    48
    777
    media_image8.png
    Greyscale

The heavy chain variable region (HCVR) (SEQ ID NO: 82) of instant claim 37 and 40 is aligned with
the heavy chain variable region (HCVR) (SEQ ID NO: 82) of Babb'794 and shown above. SEQ ID NO: 82 of
Babb'794 appears underneath and SEQ ID NO: 82 of the instant application appears on top. It is apparent that SEQ ID NO: 82 of Babb'794 is identical to instant SEQ ID NO: 82. Another visual shown above demonstrates that SEQ ID NO: 84, SEQ ID NO: 86, and SEQ ID NO: 88 of instant claim 37 embedded in bold and underlined within the heavy chain variable domain (SEQ ID NO: 82) of the D2 binding domain disclosed in Babb'794. Thus, SEQ ID NO:82 from Babb'866 comprises heavy chain CDR1, CDR2, and CDR3, which correspond to SEQ ID NO: 84, SEQ ID NO: 86, and SEQ ID NO: 88 of instant claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11, 13-18, 20-25 and 27-41 are rejected under 35 U.S.C. 103 as being unpatentable
over Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) in view of U.S.2018/0134794 (IDS 5/7/2020 “Babb'794”), as evidenced by Nehoff et al., Oncotarget, 6:35, pp. 37948-64 (2015).  These rejections are maintained.
	It is noted that the terms c-Met and MET are used interchangeably (Specification, para. [0002]).
Surriga et al. teaches that uveal melanoma is a c-Met-mediated tumor type (Abstract and p.
2818, col. 1, paragraph 1). Surriga et al. teaches treatment of primary uveal melanoma tumors with a c-
Met-selective inhibitor, Crizotinib (p. 2823, col. 2, end of 2nd paragraph), which reads on treating an
uveal melanoma, reducing uveal melanoma tumor growth, and/or causing regression of an uveal
melanoma in a subject (claim 1); inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or
decreasing viability of a uveal melanoma cell (claim 15); a method of inducing mitotic arrest of an uveal
melanoma cell (claim 22), and a method of treating eye cancer (claim 29) because as evidenced by
Nehoff et al., treatment with Crizotinib severely disrupts the formation of the mitotic spindle (p. 37955, col. 2). Surriga et al. teaches that with the metastatic uveal melanoma model they present, more drugs
can be screened to identify effective inhibitors against c-Met-dependent metastasis.
The teachings of Surriga et al. differ from that of the instantly claimed invention in that Surriga
et al. does not disclose administering an antibody-drug conjugate comprising a bispecific antigen-
binding molecule conjugated to a cytotoxin, wherein the bispecific antigen-binding molecule comprises:
a first antigen-binding domain (D1); and a second antigen-binding domain (D2); wherein D1 specifically
binds a first epitope of human MET; and wherein D2 specifically binds a second epitope of human MET.
Babb'794 teaches antibody-drug conjugates of bispecific antigen-binding molecules that
specifically bind MET and modulate MET signal transduction. The bispecific antigen-binding molecules
have first and second domains that specifically bind to first and second epitopes of human MET, and are
disclosed as being useful for the treatment of tumors that express (or overexpress) MET, such as
primary and/or metastatic tumors arising in the eye (p. 39, para. [0228], line 12).
Babb'794 discloses the sequences of the light and heavy chain variable domains of D1 and D2, as
well as the CDRs within each heavy and light chain variable domain. One of the particular bispecific
antibodies taught in Babb'794, H4H14639D, comprises a D1 antigen-binding domain comprising an
HCVR/LCVR amino acid sequence pair of SEQ ID NO:58 and SEQ ID NO:138, and a D2 antigen-binding
domain comprising an HCVR/LCVR amino acid sequence pair of SEQ ID NO:82 and SEQ ID NO:138, and is
shown to induce MET degradation and tumor regression more potently than its parental conventional
antibodies (p. 9, para. [0100]). The bispecific antibody H4H14639D of Babb'794 also inhibited the
proliferation of lung and gastric cancer cells more potently than its parental monospecific antibodies
individually or in combination (Examples 16-18 at pp. 51-52). Babb'794 discloses antibody conjugation to
a cytotoxin at least at p. 2, para. [0029], Fig. 19 and p. 54, para. [0322], wherein the cytotoxin is a
maytansinoid. The specific structure shown in claims 11, 18, and 25 with a thio linkage is taught at p. 17,
para. [0127]. The specific structure shown in claims 13, 20 and 27 with an amino linkage is taught at p. 17, para. [0128]. The particular linker of claims 14, 21 and 28 is taught at p. 19, para. [0140]. Particular
conjugates taught include H4H14639D-Maytansinoid A and B. H4H14639D conjugated to Maytansinoid
A or Maytansinoid B induced regression of tumor size relative to the beginning of treatment (-148 ±
0.17mm3 and -137mm3 ± 0, A and B respectively) in grafted human gastric tumors (Table 29); (-142 ± 24
for H4H14639D-Maytansinoid B) (Table 30) in human lung cancer grafts; and (-141mm3 ± 2.3 and -
145mm3 ± 2, A and B respectively) (Table 31) in human patient-derived non-small cell lung cancer grafts.
It would have been prima facie obvious to one of ordinary skill in the art before the effective
filing date of the instantly claimed invention to have modified the teachings of Surriga et al., concerning
the mechanism of blocking c-Met to impede metastasis of uveal melanoma, with the teachings of
Babb'794, regarding the particular bispecific anti-MET antibody-drug conjugates, H4H14639D-
Maytansinoid A and B, to arrive at the instantly claimed invention with a reasonable expectation of
success. One of ordinary skill in the art before the effective filing date of the instantly claimed invention
would have been motivated to use the bi-specific anti-MET antibody conjugates of Babb'794 in the
overall treatment scheme of Surriga et al. to receive the expected benefit, as suggested in Babb'794, of
H4H14639D-Maytansinoid A or B, as effective inhibitors of MET-dependent tumor growth, and knowing
of their applicability to eye cancers as taught by Babb'794 (p. 39, para. [0228], line 12).
Since Surriga et al. teaches that efforts to improve clinical activity are desirable (“the critical
issue remains how to prevent development of metastatic disease after the treatment of the primary
tumor,” p. 2826, col. 2), it would have been prima facie obvious for one of ordinary skill in the art before
the effective filing date of the instant application to use the bispecific anti-MET antibody-drug
conjugates disclosed in Babb'794, in the metastatic uveal melanoma of Surriga et al., with the
reasonable expectation that the resultant method would achieve improved clinical activity.
One of ordinary skill in the art would have had a reasonable expectation of success in using the
teachings of Babb'794 in the overall scheme of Surriga et al. because Babb'794 teaches the advantages of the bispecific conjugates versus the unconjugated antibodies. For example, H4H14639D did not
significantly reduce the viability of c-Met expressing uveal melanoma cells, whereas the bispecific c-Met
antibody conjugated to a maytansinoid payload, H4H14639D-Maytansinoid B, significantly decreased
the viability of uveal melanoma cells that express the c-Met protein relative to control treatments
(Tables 34-38 and Figures 21 and 22).
Regarding claims 6 and 7, Babb'794 teaches that the first epitope of human MET comprises
amino acids 192-204 of SEQ ID NO:155 and that the second epitope of human MET comprises amino
acids 305-315 and 421-455 of SEQ ID NO:155 (p. 6, col. 1, para. [0069]). Regarding claim 32, Babb'794
teaches wherein D1 and D2 do not compete with one another for binding to human MET (p. 6, para.
[0070] and [0072]). Thus, these claim limitations are met. 
	Regarding claims 1, 15, 22, and 29, these amended claims recite limitations incorporated from claims 3-4, 16-17, 23-24, 33 and 37 to specific sequences for the D1 domain and the D2 domain. D1, as amended, comprises a HCVR having at least 95% sequence identity to SEQ ID NO:58 and a LCVR having at least 95% sequence identity to SEQ ID NO: 138. D2, as amended, comprises a HCVR having at least 95% sequence identity to SEQ ID NO:82 and a LCVR having at least 95% sequence identity to SEQ ID NO: 138. The D1 and D2 combinations are taught in Babb’794 as shown in the 102 rejection above. 

Response to arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive. Regarding the rejection over claims 29 and 31-41 under 35 U.S.C. § 102(a)1 and §102(a)2 as being anticipated by US20180134794 (Babb’794), and the rejection of claims 1-11, 13-18, 20-25 and 27-41 under 35 U.S.C. § 103 as being obvious over Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) in view of U.S.2018/0134794 (“Babb'794”), as evidenced by Nehoff et al., Oncotarget, 6:35, pp. 37948-64 (2015), applicant argues that Babb’794 is not applicable as prior art under 102(b)2(C) exception see pg 17. Applicant has submitted a Statement Pursuant to 35 U.S.C. § 102(b)(2)(C) to overcome the rejection over 35 U.S.C. § 102(a)2 and over the 35 U.S.C. §103.
Applicant has shown that the subject matter disclosed in the reference US20180134794 (Babb’794) is excepted as prior art under 35 U.S.C. 102(b)(2)(C) by arguing that the claimed invention was owned by, or subject to an obligation of assignment to, the same entity as Regeneron Pharmaceuticals at the time the claimed invention was effectively filed in the Statement Pursuant to 35 U.S.C. § 102(b)(2)(C) . However, the entirety of the argument is not persuasive because the claims were also rejected under 35 U.S.C. § 102(a)1. Applicant has not provided a statement referring to the 102(a)1 rejection. A 102(b)(1) exception that the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly  from the inventor or a joint inventor or a statement to show that the subject matter disclosed had before such disclosure been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor is needed to exempt the prior art under 102(a)1. Currently, there is a difference in the inventors between the instant application and that of Babb’739. Thus, the rejection under 102(a)1 is maintained. The 103 rejection (section [0001]) is also maintained due to the prior art being applicable under 102(a)1. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

US 11,142,578
Claims 1-11, 13-18, 20-25 and 27-41 are rejected on the ground of nonstatutory double
patenting as being unpatentable over claims 1-26 of U.S. Patent No. 11,142,578 in view of Surriga et al.,
(Mol Cancer Ther., 12(12) pp. 2817-2826 (2013)).
Although the claims at issue are not identical, they are not patentably distinct from each other
because the patent is drawn to bispecific anti-MET binding molecules comprising the identical
sequences as claimed, conjugated to a cytotoxin.
The patent does not expressly claim treating an uveal melanoma, reducing uveal melanoma
tumor growth, and/or causing regression of an uveal melanoma in a subject; inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or decreasing viability of a uveal melanoma cell; or inducing
mitotic arrest of an uveal melanoma cell.
Surriga et al. teaches treatment of uveal melanoma through inhibition of c-Met in primary uveal
melanoma tumors (p. 2818, col. 1, para. 1). Surriga et al. teaches treatment using Crizotinib, a small-
molecule inhibitor selective for c-Met.
It would have been prima facie obvious for one of ordinary skill in the art to modify the claims of
the patent to arrive at the instantly claimed invention by using the bispecific anti-MET binding molecules
of U.S. Patent No. 11,142,578, which are taught as being conjugated to a cytotoxin, and as comprising
the identical sequences as claimed, in the method of Surriga et al. with the reasonable expectation that
the resultant treatment would exhibit enhanced tumor regression.
Thus, instant claims 1-11, 13-18, 20-25 and 27-41 are seen to be obvious over claims 1-26 of U.S.
Patent No. 11,142,578 in view of Surriga et al.

17/411569
Claims 1-11, 13-18, 20-25 and 27-41 are provisionally rejected on the ground of nonstatutory
double patenting as being unpatentable over claims 1, 12-22, 24-29, 31-35 and 63-82 of copending
Application No. 17/411,569 (reference application) in view of Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) .
Although the claims at issue are not identical, they are not patentably distinct from each other
because the copending application is drawn to a bispecific antigen-binding molecule comprising first and
second antigen-binding domains comprising the same sequences as recited in instant claims 3-5, 16-17,
23-24, and 34-40. The copending application is also drawn to a pharmaceutical composition comprising
a bispecific antigen-binding molecule as presently claimed, further conjugated to a cytotoxin, as well as
pharmaceutically acceptable auxiliaries.
The co-pending application does not expressly claim treating an uveal melanoma, reducing uveal
melanoma tumor growth, and/or causing regression of an uveal melanoma in a subject; inhibiting proliferation, inhibiting invasion, causing apoptosis, and/or decreasing viability of a uveal melanoma
cell; or inducing mitotic arrest of an uveal melanoma cell.
Surriga et al. teaches treatment of uveal melanoma through inhibition of c-Met in primary uveal
melanoma tumors (p. 2818, col. 1, para. 1). Surriga et al. teaches treatment using Crizotinib, a small-
molecule inhibitor selective for c-Met.
It would have been prima facie obvious for one of ordinary skill in the art to modify the claims of
the co-pending application to arrive at the instantly claimed invention by using the bispecific anti-MET
binding molecules of copending application no. 17/411,569, which are taught as being conjugated to a
cytotoxin, and which comprise the identical sequences as claimed, in the method of Surriga et al., with
the reasonable expectation that the resultant treatment would exhibit enhanced tumor regression.
Thus, instant claims 1-8, 11, 13-18, 20-25 and 27-41 are seen to be obvious over claims 1, 12-22,
24-29, 31-35 and 63-82 of copending application no. 17/411,569 in view of Surriga et al.
This is a provisional nonstatutory double patenting rejection because the conflicting claims have
not in fact been patented.



Response to arguments
Applicant's arguments filed 08/24/22 have been fully considered but they are not persuasive. Regarding the nonstatutory double patenting rejections of claims 1-11, 13-18, 20-25 and 27-41 over claims 1-26 of U.S. Patent No. 11,142,578 in view of Surriga et al., (Mol Cancer Ther., 12(12) pp. 2817-2826 (2013)), and the nonstatutory double patenting rejections of claims 1-11, 13-18, 20-25 and 27-41 over claims 1, 12-22, 24-29, 31-35 and 63-82 of copending Application No. 17/411,569 (reference application) in view of Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013), applicant argues that there is no reasonable expectation of success in following the teachings of Surriga to administer the bispecific Ab of the referenced patent/copending application to inhibit c-Met. The applicant states that the c-Met inhibitor Crizotinib taught by Surriga had minimal to no effects on inhibition of tumor growth and that Crizotinib was not effective in preventing tumor growth. To support the arguments, the applicant cites figures Figs 3A, 4A, 4B, and 4C to show the data from growth inhibition in Surriga that resulted from the use of Crizotinib. Fig 3A of Surriga teaches that Crizotinib inhibited cell proliferation in a dose-dependent manner regardless of genotype only at higher concentrations. (Surriga Fig 3 caption). Applicant argues that figure 4C teaches that Crizotinib completely inhibited p-MET in vivo with no inhibition of other drug targets and that this inhibition of p-MET had no significant tumor growth inhibition (See FIG 4A, 4B and 4C as well as figure 4 caption). Applicant concludes that there were minimal to no effects on inhibition of tumor growth and that one having ordinary skill in the art would not consider use of a c-MET inhibitor for actually killing cancer cells, but rather as a means of preventing cancer metastasis based off of the teachings of Surriga. Applicant also argues that the claimed invention, bispecific anti-c MET binding molecule conjugated to a cytotoxin, kill uveal melanoma cells. 
These arguments are not persuasive because Surriga has shown to treat melanoma in line with the scope of the claims. The applicant argues the limitation of “killing uveal melanoma cells” but “killing uveal melanoma cells” is not required in the claimed limitations. The scope of claims 1 and 29 require “treatment of uveal melanoma”. The applicant teaches in the specification that treatment of uveal melanoma can include “inhibiting or mitigating invasion and/or metastasis from the primary tumor.” (See specification [0048]). Surriga teaches that inhibition of metastases did occur as a result of Crizotinib inhibition. (See Fig 5 and “Crizotinib prevents macrometasis of uveal melanoma cells from developing in vivo” pg 2823). As applicant has pointed out, in vitro administration at high doses of Crizotinib did cause growth inhibition. Although this was only at high doses, this does not negate the fact that Crizotinib did inhibit growth in all the melanoma cells lines used.  The scope of claims 15 and 22 discuss inhibition, decreasing viability of uveal melanoma cells, and inducing mitotic arrest of uveal melanoma cells. Figs 3 and 4 of Surriga teach that crizotinib decreases cell viability (Fig 3A) and causes a reduction in tumor growth (Figs 4A and 4B). The scope of instant claim 29 recites inhibiting metastasis. Fig 5 of Surriga specifically shows that inhibition of metastasis did occur in the population of mice that had administration of crizotinib. Surriga specifically teaches that metastases were seen in the liver and lungs of the control mice, but no metastases were seen in the crizotinib-treated mice.  As discussed above, the bi-specific anti-c-MET molecule of the instant claimed invention is the same found in the copending application 17/411569 and the patent US11142578. Thus, the claims remain rejected over claims 1-26 of U.S. Patent No. 11,142,578 in view of Surriga et al., (Mol Cancer Ther., 12(12) pp. 2817-2826 (2013) and 1, 12-22, 24-29, 31-35 and 63-82 of copending Application No. 17/411,569 (reference application) in view of Surriga et al., Mol Cancer Ther., 12(12) pp. 2817-2826 (2013).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILES J DELAHOUSSAYE whose telephone number is (571)272-0223. The examiner can normally be reached M-Th 7:30AM-5:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on (571)-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MILES JOSEPH DELAHOUSSAYE/Examiner, Art Unit 1647                                                                                                                                                                                                        


/SCARLETT Y GOON/
QAS, Art Unit 1600